DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 10 June 2022, is reviewed and entered. Claims 1 and 11 are amended, claims 2-4, 10, 12, 17-19 are canceled, and claims 5-9, 13-16 are withdrawn, and claims 21-23 are added, leaving claims 1, 5-9, 11, 13-16, 20-23 pending with claims 1, 11, and 20-23 presented for examination. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
The amendments overcome the previous 112 rejections and raise new 112 rejections, as set forth below.
On page 6 of the Remarks, Applicant argues:

    PNG
    media_image1.png
    136
    663
    media_image1.png
    Greyscale

This is not accurate. The claim does not require the finger cover dimensioned to allow “only” a single finger. The Brunner reference reads on the actual claim 1 limitation of the finger cover dimensioned to allow a single finger to be inserted into the finger cover.
Applicant does not separately argue any of the other claims, and the rejection is believed to be proper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nozzle and tube (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“a bladder coupled to the finger cover” in claim 1. It is not clear from the disclosure that the bladder is “coupled to” the finger cover and not, for example, integrally formed with the finger cover.
“an aperture extending through the finger cover” in claim 1. It is not clear from the disclosure that aperture 104 extends through the finger cover.
“inserting a nozzle of a tube filled the substance through the aperture and squeezing the tube to eject the substance from the tube into the bladder” in claim 11. It is not clear from the disclosure that tube is squeezed to eject the substance from the tube into the bladder. Para. 0019 only has support for “The nozzle is inserted into the aperture 104 and loaded into the bladder 102 for use.”
“the aperture prevents the substance from discharging until the user applies pressure to the proximal end of the bladder” in claim 21. It is not clear from the disclosure that the aperture prevents the substance from discharging until the user applies pressure to the proximal end of the bladder.

Claim Objections
Claim 11 is objected to because of the following informalities:  a word or word appears to be missing from “filled the substance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter is “a bladder coupled to the finger cover” in claim 1. It is not clear from the disclosure that the bladder is “coupled to” the finger cover and not, for example, integrally formed with the finger cover.
The new matter is “an aperture extending through the finger cover” in claim 1. It is not clear from the disclosure that aperture 104 extends through the finger cover.
The new matter is ““inserting a nozzle of a tube filled the substance through the aperture and squeezing the tube to eject the substance from the tube into the bladder” in claim 11. It is not clear from the disclosure that tube is squeezed to eject the substance from the tube into the bladder. Para. 0019 only has support for “The nozzle is inserted into the aperture 104 and loaded into the bladder 102 for use.”
The new matter is “the aperture prevents the substance from discharging until the user applies pressure to the proximal end of the bladder” in claim 21. It is not clear from the disclosure that the aperture prevents the substance from discharging until the user applies pressure to the proximal end of the bladder.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substance" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

Claim(s) 1, 11, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner et al. (US 7604623 B2, hereinafter, “Brunner”).

As to claim 1, Brunner discloses an apparatus (“Fluid applicator with a press activated pouch,” title) for applying a substance (capable of applying and intended to apply a substance such as “fluid,” title), comprising:
a finger cover (applicator 10, col 3 line 40-50 discloses, “applicator 10 is configured as a mitt structure 14 that fits onto a user's hand or fingers 12, as illustrated in FIG. 2.”);
a bladder coupled to the finger cover (pouch 36 and/ or pouch 30 in combination with cover layer 22), wherein finger cover is dimensioned to allow a single finger to be inserted in the finger cover with the bladder located adjacent to a finger pad of a finger inserted into the finger cover (capable of allowing a single finger to be inserted, see figs 4a and 4b); and
an aperture extending through the finger cover into a distal end of the bladder (Exit structure 40 which “may comprise any pattern of holes, slits, apertures, or other openings defined completely through the respective pouch layer” and/ or exit passage 58 which “may be defined as any manner of opening or holes 60, as illustrated in FIGS. 2 and 3, or any other suitable aperture, slits, or openings of any sort defined through the cover layer 22”), wherein the substance (fluid composition 38) is discharged from the bladder through the aperture in response to a user applying pressure to a proximal end of the bladder (col 8 line 30-40 discloses, “To activate the pouch 36, the user would press the cover layer 22 against a surface, thereby applying pressure to the pouch 36. Alternatively, the user may simply grasp and squeeze the pouch 36. The pressure exerted on the pouch 36 causes the seal 40 to rupture or separate and the fluid composition 38 is delivered through the opened seal 40 and through the exit holes 60 or other passages within the circumscribed area of the cover layer 22 bordered by the adhesive barrier 52.”).

As to claim 11, Brunner discloses the apparatus of claim 1, wherein the bladder is refillable with the substance by inserting a nozzle of a tube filled the substance through the aperture and squeezing the tube to eject the substance from the tube into the bladder (capable of being refilled in the manner claimed).  

As to claim 20, Brunner discloses the apparatus of claim 1, further comprising: an amount of the substance preloaded in the bladder (col 2 line 15-20 discloses, “a fluid composition is contained within the pouch”).

As to claim 21, Brunner discloses the apparatus from claim 1, wherein the aperture prevents the substance from discharging until the user applies pressure to the proximal end of the bladder (to the degree disclosed by Applicant, capable of preventing, such as by turning the apparatus so that the aperture is higher than the bladder so that the aperture in combination with gravity prevent the substance in the bladder from discharging).  

As to claim 22, Brunner discloses the apparatus of claim 20, wherein the bladder is dimensioned to contain and dispense a predetermined amount of the substance (capable of containing and dispensing).  

As to claim 23, Brunner discloses the apparatus of claim 22, wherein the substance is a medicine (col 2 line 1-5 discloses, “The mitt may also be used to clean or treat parts of the body, or to apply a medicine, lotion, ointment, cleaning agent, or the like to any part of the body, or any other object.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732